Title: To Thomas Jefferson from Arthur S. Brockenbrough, 7 January 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


                        Dear Sir,
                        
                            University of Va
                            Jany 7th ’25
                    I beg leave to suggest the propriety of having a Post Office established here (if it be practicable) it will not only be a great convenience to the Professors & students, but may be attended with other good consiquences by keeping the students as much out of Charlottesville as possible—It will only be necessary to have a carrier between Charlottesville & this place two or three times a week which can’t be attended with much expence  I submit it to your better judgmentI am Sir respectfully your Obt Sevt
                        A. S. Brockenbrough